          Case 2:18-cv-01551-DSC Document 1 Filed 11/16/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LABORERS' COMBINED FUNDS OF                     )
WESTERN PENNSYLVANIA, as agent for              )
Philip Ameris and Paul V. Scabilloni,           )       Civil Action No.
trustees ad litem, Laborers’ District Council   )
of Western Pennsylvania Welfare and             )
Pension Funds, Western Pennsylvania             )
Heavy & Highway Construction                    )
Advancement Fund, and the Laborers’             )
District Council of Western Pennsylvania        )
and its affiliated local unions,                )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )
CASTEEL CORPORATION,                            )
                                                )
                       Defendant.               )



                                           COMPLAINT


               1.      Jurisdiction of this action arises under §502 and 515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

and also under §301 of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C.

§185, in that Defendant Casteel Corporation has failed to submit to an audit and pay wage

deductions and fringe benefit contributions to Plaintiff Funds in violation of a certain labor

agreement entered into with a union affiliated with the Laborers' District Council of Western

Pennsylvania and/or its affiliated local unions (hereinafter "Union"), an employee organization.

               2.      Plaintiff Laborers' Combined Funds of Western Pennsylvania (hereinafter

"Funds"), is a Pennsylvania non-profit corporation which maintains its principal place of

business at 12 Eighth Street, 3rd Floor, Pittsburgh, Pennsylvania 15219-5140. Philip Ameris is

an employee trustee and Chairman of the Boards of Trustees of the Laborers' District Council
            Case 2:18-cv-01551-DSC Document 1 Filed 11/16/18 Page 2 of 4



of Western Pennsylvania Welfare and Pension Funds (hereinafter "Funds"). Paul V. Scabilloni

is an employer trustee and Secretary of the Boards of Trustees of the Funds.

                 3.          Plaintiff administers various fringe benefit funds and as a collection agent

for such funds as well as certain employer associations and unions.

                 4.          The Laborers' District Council of Western Pennsylvania in its own behalf

and on behalf of its local affiliated unions and the Western Pennsylvania Heavy & Highway

Construction Advancement Fund have designated Plaintiff Funds as their agent for the

collection of monies required to be paid by employers to the Laborers' District Council Industry

("Industry Fund") and Dues Deduction Funds ("Dues Fund").

                 5.          The Trustees of the Funds, which are employee fringe benefit plans

established and maintained within the meaning of ERISA, have designated Plaintiff Funds as

their agent for the collection of contributions to the Funds on behalf of the trustees, participants,

and beneficiaries of said Funds.

                 6.          Defendant Casteel Corporation ("Contractor") was engaged in the

construction business and maintains its principal place of business at 127 Atlas Crossing,

Uniontown, Pennsylvania 15222.


                 7.          Defendant Contractor has entered into a labor agreement ("Agreement")

with the Laborers' Union pursuant to which Defendant Contractor was obligated to submit

certain monthly payments to Plaintiff Funds for pension, welfare, industry and dues for the

benefit of employees covered under such Agreement.

                 8.          Pursuant to the aforesaid Agreement and the provisions of ERISA,

Plaintiff has the right to examine and audit Defendant Contractor's books and payroll records to

determine whether or not Defendant Contractor has made proper deductions, contributions,

payments and remittances for all employees covered by the Agreement.

                 9.          In violation of the Agreement, Defendant Contractor has failed to submit

such reports and has refused to make available its books and payroll records for an audit.

                                                     -2-
LIT:645488-1 000004-010359
            Case 2:18-cv-01551-DSC Document 1 Filed 11/16/18 Page 3 of 4




Plaintiff is unable to accurately determine what amounts are due under the Agreement without

receipt of such reports and the performance of such an audit.

                 10.         Pursuant to the Agreement, the applicable Fund trust agreements and

the provisions of ERISA, Defendant Contractor is also obligated to Plaintiff for all reasonable

auditing and attorney's fees and other legal expenses incurred in securing said audit and in

collecting any delinquencies determined to be owed by Defendant Contractor as a result

thereof.

                 11.         Plaintiff is without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless Defendant Contractor is ordered to

specifically perform under the federal statutes and the Agreement herein described and is

restrained from continuing to refuse to perform as thereunder required.


                 WHEREFORE, Plaintiff demands the following relief against Defendant

Contractor:

                 (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreement and directing said Defendant Contractor to make

immediate payments of all monies past due and timely payments of all monies to become due

to Plaintiff Funds pursuant to said agreement, and enjoining Defendant Contractor from

disposing of assets; and

                 (b) For Defendant Contractor to be required to file complete reports with

Plaintiff Funds covering all aspects of such defendant Contractor's business operations through

the present; and




                                                     -3-
LIT:645488-1 000004-010359
            Case 2:18-cv-01551-DSC Document 1 Filed 11/16/18 Page 4 of 4



                 (c) For Defendant Contractor to be required in compliance with said Agreement

to present for inspection and/or copying all payroll, tax and other records pertaining to hours

worked by such defendant Contractor's employees from June 1, 2017 to the present to enable

Plaintiff to verify the accuracy of the amounts paid and/or due and owing to the Plaintiff; and


                 (d) For a money judgment in favor of Plaintiff and against Defendant Contractor

in the sum of all amounts shown to be owed as a result of any audit performed by Plaintiff or

report filed by Defendant Contractor; plus interest on the principal amount at the rate of one and

one-quarter (1¼%) percent per month; liquidated damages/late charges at ten (10%) percent

times the principal amount owed by Defendant; reasonable auditing fees and attorneys’ fees

equal to twenty (20%) percent of the total delinquency, but not less than One Thousand Dollars

($1,000.00); plus costs of suit; and


                 (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                 (f) For such other and further relief as the Court may deem just.



                                               TUCKER ARENSBERG, P.C.


                                               /s/ Jeffrey J. Leech
                                               Jeffrey J. Leech, Esquire
                                                PA ID No. 19814
                                               jleech@tuckerlaw.com
                                               Neil J. Gregorio, Esquire
                                               PA ID No. 90859
                                               ngregorio@tuckerlaw.com
                                               Ian M. Grecco, Esquire
                                               PA ID No. 324372
                                               igrecco@tuckerlaw.com
                                               Attorneys for Plaintiff
                                               1500 One PPG Place
                                               Pittsburgh, PA 15222
                                               (412) 566-1212

                                                 -4-
LIT:645488-1 000004-010359
